Citation Nr: 1137074	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES
 
1.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease. 

2.  Entitlement to a rating in excess of 20 percent for cervical spine fusion with scar, to include the propriety of initial 20 percent ratings for bilateral upper extremity peripheral neuropathy.  

3.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

4.  Entitlement to an initial rating in excess of 10 percent for status-post right knee surgery.

5.  Entitlement to an initial rating in excess of 10 percent for status-post left shoulder surgery.

6.  Entitlement to an initial rating in excess of 10 percent for status-post right wrist fracture.

7.  Entitlement to an initial rating in excess of 10 percent for a residual scar due to left shoulder surgery.

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran appealed the issues of initial ratings regarding his cervical and lumbar spine disabilities from the February 2009 rating decision.  During the appeal, the RO granted increased initial ratings of 20 percent for both the cervical and lumbar spine and service connection for peripheral neuropathy of the bilateral upper extremities with initial ratings of 20 percent in December 2009, May and October 2010 rating decisions.  The grant of increased initial ratings does not abrogate the appeal.  The Veteran continues to pursue higher ratings.

The Veteran testified before the undersigned at a March 2011 hearing at the RO.  A transcript is of record.  At the time, the Veteran requested that the record be held open to submit copies of a MRI study.  He waived RO consideration of that study on the record.  The MRI report has been associated with the record.  

Following the Veteran's hearing, he filed a claim for service connection for a thoracic spine disability.  The RO took this as a claim for an increased rating for the lumbar spine, changing the service-connected disability to thoracolumbar degenerative disc disease.  The RO then conducted development by sending the Veteran for an April 2011 VA examination.  The RO continued the current rating in a May 2011 rating decision.  The Veteran filed a July 2011 Notice of Disagreement to the May 2011 rating decision.  The Board notes that to the extent that the RO considered the claim to be one for an increased rating, his rating is already on appeal and in the jurisdiction of the Board.  The RO should not have conducted additional development on a separate claim.  The Notice of Disagreement is invalid in that it is encompassed by the prior Notice of Disagreement leading to the instant Board decision.  The Board also notes that the April 2011 VA examination concerned only the thoracolumbar spine and did not evaluate the cervical spine.  The April 2011 VA examination is not relevant to the cervical spine disability rating on appeal.  The May 2011 rating decision provided the RO the opportunity to consider the evidence in the first instance as to the thoracolumbar spine.  The Board concludes that no further process is required prior to proceeding to a decision.  See 38 C.F.R. §§ 19.37, 20.1304 (2010).

The Board has also reviewed the claims file and found an adjudicated claim for a tremor.  The Veteran's March 2010 Form 9 states that he tried to explain that he has a nervous disorder that makes him shake that had been ignored.  The Veteran's service treatment records contain a January 2004 diagnosis of a benign resting tremor.  From the content of the March 2010 Form 9, the Board finds that the Veteran was attempting to claim service connection for the tremor.  The RO has taken no action on this claim.  The Board REFERS the claim for service connection for a benign resting tremor to the RO for initial adjudication.  

The issues of initial ratings in excess of 20 percent for cervical spinal fusion with surgical scar and for thoracolumbar degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO, in Salt Lake City, Utah.


FINDING OF FACT

The Veteran has withdrawn his appeal seeking increased initial ratings for left knee patellofemoral syndrome, status-post right knee surgery, left shoulder surgery, status-post right wrist fracture and service connection for sinusitis and allergic rhinitis.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the issues of increased initial ratings for left knee patellofemoral syndrome, status-post right knee surgery, left shoulder surgery, status-post right wrist fracture and service connection for sinusitis and allergic rhinitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeals

At the March 2011 hearing before the undersigned, the Veteran stated that he wanted to withdrew his claims for increased initial ratings for left knee patellofemoral syndrome, status-post right knee surgery, left shoulder surgery, status-post right wrist fracture and service connection for sinusitis and allergic rhinitis.  The transcription of the Veteran's testimony has reduced his request to writing.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).

As of March 2011, the Board had not yet issued a final decision on this case, therefore the Veteran's withdrawal of these issues is valid.  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2011).

Because the Veteran has clearly expressed his desire to terminate his appeal for these benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeal as to increased initial ratings for left knee patellofemoral syndrome, status-post right knee surgery, left shoulder surgery, status-post right wrist fracture and service connection for sinusitis and allergic rhinitis should be dismissed.  38 U.S.C.A. § 7105(d).


ORDER

The claims for increased initial ratings for left knee patellofemoral syndrome, status-post right knee surgery, left shoulder surgery, status-post right wrist fracture and service connection for sinusitis and allergic rhinitis are dismissed.


REMAND

The Board must remand the initial ratings for the cervical spinal fusion with scar and the thoracolumbar spine degenerative disc disease for further examination.  

The Board has considered whether the surgical scar associated with the spinal fusion merits a separate rating.  The Board notes that the provisions of 38 C.F.R. § 4.118 Diagnostic Codes 7800 to 7805 were amended effective October 23, 2008.  The Veteran's case was filed and pending prior to October 23, 2008.  In no case will a rating under the amended version be effective before October 23, 2008.  Moreover, the Veteran has not requested a review of his scar under the amended provisions so consideration under the new version of 38 C.F.R. § 4.118, Diagnostic Code 7800-7804 is not for application.  Relying then on the pre-October 23, 2008, criteria, a disability rating may be warranted under Diagnostic Code 7800 for disfigurement of the head, face, or neck.  A minimum compensable rating requires at least one characteristic of disfigurement.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:  

A scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at the widest part; the surface contour of a scar is elevated or depressed on palpation; a scar is adherent to underlying tissue; the skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The April 2010 VA examination report includes specific findings relevant to the evaluation.  There was an anterior neck scar which is left lateral in location to the midline.  It was horizontal and about 2-1/2 inches long, blended with his natural creases, nontender, superficial, and stable.  

The Board must remand this examination as inadequate.  The description of the scar does not directly address skin texture, surface contour, missing underlying soft tissue, induration or inflexibility or the width at the widest point.  The examination must contain findings which address the specific diagnostic criteria.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  The Board would be forced to conjecture in applying the ratings criteria to this report.  The Board has reviewed the remaining evidence of record, including the Veteran's service treatment records, and no other entry provides the necessary detail.  The presence of even one of the characteristics is sufficient to afford a compensable rating.  As the April 2010 VA examination report does not address all ratings criteria, the examination report is inadequate for ratings purposes.  The Board remands for an adequate VA examination for the cervical spinal fusion with surgical scar.  

The thoracolumbar spine degenerative disc disease initial rating must also be remanded.  The Veteran was seen for a July 2009 VA examination in connection with a specific claim for service connection for erectile dysfunction.  The Veteran explained during the examination that he was able to achieve an erection, but could not engage in sexual intercourse due to his back.  The examiner indicated that no erectile dysfunction was present.  The RO denied service connection for erectile dysfunction.

The Veteran was seen for another VA examination in April 2011.  The Veteran complained of erectile dysfunction again.  The examiner indicated that the Veteran reported erectile dysfunction and that it was a neurological complication of the service-connected thoracolumbar disc disease.  The report does not reflect any specific physical findings related to the complaint.  

As discussed above, the General Ratings Formula for Diseases and Injuries of the Spine provides for separate ratings for orthopedic and neurological complications of the service-connected disability.  Resolution of the Veteran's orthopedic and neurological complaints is necessary for a decision in this case.  Where there is evidence of a material change in the Veteran's condition or when the Veteran asserts that the service-connected disability in question has undergone an increase in severity since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); see Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  Given the Veteran's prior report of erectile dysfunction that did not result in a diagnosis, the Board remands for a VA examination to determine whether the Veteran has erectile dysfunction as a neurological complication of his service-connected thoracolumbar disc disease.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether the Veteran has erectile dysfunction as a neurological complication of his service-connected thoracolumbar disc disease.  All indicated tests and studies should be accomplished and the findings then reported in detail.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his cervical spinal fusion with surgical scar disability.  Sufficient evaluations should be scheduled to evaluate the Veteran's scar symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity imposed by the appellant's service-connected cervical spinal fusion with surgical scar with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
KATHLEEN GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


